426 F.2d 303
UNITED STATES of America, Appellee,v.Warren Edward HERRING, Appellant.UNITED STATES of America, Appellee,v.Herman Lee VAUGHAN, Appellant.UNITED STATES of America, Appellee,v.Edward Joseph CHAPMAN, Appellant.
No. 13513.
No. 13795.
No. 13958.
United States Court of Appeals, Fourth Circuit.
Argued May 4, 1970.
Decided May 15, 1970.

Charles V. Bashara, Norfolk, Va. (Court-appointed counsel), for appellant Warren Edward Herring.
Leonard B. Sachs, Norfolk, Va. (Court-appointed counsel), for appellant Herman Lee Vaughan.
Marc Jacobson, Norfolk, Va. (Court-appointed counsel), for appellant Edward Joseph Chapman.
James A. Oast, Jr., Asst. U. S. Atty. (Brian P. Gettings, U. S. Atty., on brief), for appellee.
Before BRYAN and BUTZNER, Circuit Judges, and JONES, District Judge.
PER CURIAM:


1
These three cases arise from the robbery on December 3, 1968 of the American National Bank in Portsmouth, Virginia, at its Alexander's Corner Branch, in violation of 18 U.S.C. § 2113(a). Warren Edward Herring, Herman Lee Vaughan and Edward Joseph Chapman were found guilty of the offense and now appeal.


2
Since the crime was jointly committed by these men, the appeals by consent of counsel were heard together. Our examination of the record discloses no error of trial or failure of proof warranting disturbance of the conviction in any of the cases.


3
Affirmed.